FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERNA E. N. BOLDT,                                 No. 07-35869

               Plaintiff - Appellant,             D.C. No. CV-07-00008

  v.
                                                  MEMORANDUM *
HARDY MYERS, in his official capacity
as Attorney General of the Oregon
Department of Justice; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                      Anna J. Brown, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Erna E. N. Boldt appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging that defendants failed to

investigate her allegations of elder abuse in violation of federal and state law. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Seven Up Pete

Venture v. Schweitzer, 523 F.3d 948, 952 n.4 (9th Cir.), cert. denied, 129 S. Ct. 258

(2008); Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005), and we affirm.

      The district court properly dismissed Boldt’s claims against the Oregon

Attorney General because he was entitled to immunity under the Eleventh

Amendment. See Seven Up Pete Venture, 523 F.3d at 952-53.

      The district court properly dismissed Boldt’s section 1983 claims for failure

to state a claim. The Due Process Clause of the Fourteenth Amendment does not

entitle Boldt to an investigation of her allegations of elder abuse. See Town of

Castle Rock v. Gonzales, 545 U.S. 748, 764-66 (2005). Boldt fails to state a

Fourteenth Amendment equal protection claim because even assuming defendants

decided not to investigate her allegations fully based on her non-indigent status,

they had a rational basis to do so. See Rodriguez v. Cook, 169 F.3d 1176, 1179-80

(9th Cir. 1999) (financial status not a suspect class).




                                            2                                  07-35869
         In addition, the district court properly dismissed Boldt’s claims under the

Oregon Constitution, see Hunter v. City of Eugene, 787 P.2d 881, 883-84 (Or.

1990), and under Oregon statutes, see Or. Rev. Stat. §§ 124.105, 124.110.

         To the extent Boldt seeks to reverse the Oregon state court judgment against

her, the district court properly determined that it lacked jurisdiction under the

Rooker-Feldman doctrine. See Carmona v. Carmona, 544 F.3d 988, 995 (9th Cir.

2008).

         We do not consider Boldt’s contentions raised for the first time on appeal or

not supported by argument. See Travelers Prop. Cas. Co. of Am. v.

ConocoPhillips Co., 546 F.3d 1142, 1146 (9th Cir. 2008); Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

         Boldt’s remaining contentions are unpersuasive.

         AFFIRMED.




                                             3                                      07-35869